Citation Nr: 1218010	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-44 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bowel impairment. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for post-traumatic stress disorder (hereinafter "PTSD") and depression. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that as a result of an assault coincident with inpatient treatment from April 2006 to June 2006 at the San Antonio VA Medical Center, he developed bowel impairment as well as PTSD and depression.  In this regard, a May 2010 VA police report described an investigation of an incident beginning May 2, 2006, alleged by the Veteran to represent an assault in connection with a bowel program procedure performed at the San Antonio VA Medical Center.  It has also been asserted by and on behalf of the Veteran that a VA General/Regional Counsel Report in conjunction with incident was prepared, but the RO has indicated that this report is not available for review due to an exception under the Privacy Act that protects records "complied in reasonable anticipation of a civil action or proceeding" under 5 U.S.C. 552a (d)(5).  See September 20, 2010, electronic mail communication completed by a VA official and the February 2011 Supplemental Statement of the Case. 

The Veteran's representative, to include in a January 2012 presentation from their Director of Appeals, who is also an attorney, asserts that in order to fulfill the duty to assist the Veteran, the General/Regional Counsel report prepared in conjunction with the Veteran's case should be obtained, and that the exception to the Privacy Act said by the RO to prohibit the review of these records does not apply in this case because this report was not completed as part of an "administrative tort claim or in anticipation of civil action."   

In addition, the Veteran's representative in her January 2012 presentation, noting correctly that at the conclusion of the May 2010 VA Police Report it was indicated that the matter had been referred to the Police Service management for further disposition, requested that any additional police reports arising from this referral should be obtained.  As such, and to comply with the duty to assist the Veteran, the RO will be asked to obtain any additional police reports which may be available.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).  
 
With respect to the request by the Veteran's representative in her January 2012 presentation that the "complete transcript" from the June 2, 2006, Board of Investigation Hearing be obtained, close inspection of the transcript indicates that the complete transcript is of record, although not in sequential order.  In this regard, the testimony from the hearing on the morning of June 2, 2006, terminated due to an equipment malfunction, follows that given on the afternoon of June 2, 2006.  As such, no additional development in this regard is necessary. 

Finally, although the RO has referred to VA treatment records in the reasons for the decision denying the claims, the Board believes that medical examinations for the specific purpose of addressing the Veteran's claims is required to fully assist him with those claims. 

For the reasons stated above, the case is REMANDED for the following action:

1.  The RO should take appropriate action to request any General/Regional Counsel reports that may have been prepared in connection with the incident alleged by the Veteran.  The formal response from General/Regional Counsel should be associated with the claims file along with any reports obtained.  To the extent that review of such reports is precluded by 5 U.S.C. 552a (d)(5), a written determination to that effect from General/Regional Counsel should be associated with the claims file.   

2.  The RO should also request and associate with the claims file any additional VA Police reports prepared in conjunction with the incident (including the final reports of the investigation) should be obtained and associated with the claims file. 

3.  After completion of the above to the extent possible, the RO should schedule the Veteran for a VA gastrointestinal or proctology examination and a VA psychiatric examination.  It is imperative that the claims file be made available to and be reviewed by the examiners.  

The gastrointestinal/proctology examiner should clearly report:

     a)  whether the Veteran has additional disability related to the bowel as a result of the specified VA treatment;

     b)  if so, whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

The examiner should furnish reasons for his or her opinions. 

The psychiatric examiner should clearly report:

     a)  whether the Veteran has additional psychiatric disability (to include PTSD and/or depression) as a result of the specified VA treatment;

     b)  if so, whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

The examiner should furnish reasons for his or her opinions.

4.  After completion of the above, the RO should review the expanded claims file and determine whether the claims may be granted.  To the extent either claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
    
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


